After the filing of our opinion in the above entitled case, the plaintiff appeared, on April 13, 1936, in accordance with permission granted in our opinion of April 2, 1936, to show cause why the case should not be remitted to the superior court with direction to enter judgment for the defendant.
Upon consideration of the plaintiff's oral argument and of the reasons set out in his written memorandum filed with this court, we are of the opinion that the plaintiff has *Page 222 
failed to show such cause, and it is therefore ordered that the case be remitted to the superior court with direction to enter judgment for the defendant.